PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


EDNA GAROFOLO; ANGELO GAROFOLO,           
all other similarly situated current
and former employees who file
written consents to join this action,
                 Plaintiffs-Appellants,
                                                 No. 04-1882
                  v.
DONALD B. HESLEP ASSOCIATES,
INCORPORATED, 360 WEST,
               Defendant-Appellee.
                                          
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 David G. Lowe, Magistrate Judge.
                          (CA-03-870-3)

                       Argued: February 2, 2005

                       Decided: April 22, 2005

 Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Duncan wrote the opinion, in
which Judge Niemeyer and Judge Michael joined.


                              COUNSEL

David Raymond Simonsen, Jr., Richmond, Virginia, for Appellants.
Daniel Scott Gordon, Richmond, Virginia, for Appellee.
2                GAROFOLO v. DONALD B. HESLEP ASSOC.
                                OPINION

DUNCAN, Circuit Judge:

   In this action under the Fair Labor Standards Act ("FLSA"), 29
U.S.C. §§ 201-219, Edna and Angelo Garofolo appeal from the dis-
trict court’s order granting summary judgment to their former
employer, Donald B. Heslep Associates, Inc., 360 West ("Heslep").
The Garofolos contend that Heslep failed to compensate them for
overtime work in accordance with the FLSA. The district court1
awarded summary judgment to Heslep on the grounds that the Garo-
folos were fully compensated under the terms of a reasonable employ-
ment agreement between the parties. Finding no error, we affirm.

                                     I.

A. Employment Agreement

  Because this appeal is from an order granting summary judgment,
we recite the facts in the light most favorable to the non-moving
party. Dalton v. Capital Assoc. Indus., Inc., 257 F.3d 409, 412 (4th
Cir. 2001).

   Heslep operates self-storage facilities in Virginia under the general
trade name Blue & Gray Self Storage. At each storage facility, Heslep
employs two "resident managers" to operate the facility on a daily
basis. The resident managers are responsible for various duties,
including managing the business office and performing maintenance,
grounds work, and security tasks. The resident managers are also
responsible for responding to emergencies that arise during "gate
hours"—the period of time when the office is closed, but the gate
remains open for customers to access their storage units. For the con-
venience of the employer, the resident managers live full-time in an
apartment located above the business office.
    1
   Pursuant to the Federal Magistrate Judge Act, 28 U.S.C. § 636(c)(1),
and Rule 72 of the United States District Court for the Eastern District
of Virginia, this case was referred to a federal magistrate judge for a final
decision on January 8, 2004. For ease of reference, we refer to the pro-
ceedings below as the "district court" proceedings.
                 GAROFOLO v. DONALD B. HESLEP ASSOC.                   3
   In 1998, Heslep hired the Garofolos to work as resident managers
of its Blue & Gray Self Storage facility located on U.S. Route 360 in
Midlothian, Virginia. In acceptance of their employment, the Garo-
folos entered into a Resident Manager Employment Agreement,
which included, among other things, specific terms regarding hours
of employment, job duties, and compensation. With respect to hours
of employment, the storage facility had office hours from 9:00 a.m.
to 6:00 p.m., Monday through Friday, and from 9:00 a.m. to 1:00 p.m.
on Saturdays. The business office was closed on Sundays. The gate
at the storage facility remained open from 7:00 a.m. to 6:00 p.m.,
Monday through Saturday, and from 9:00 a.m. to 6:00 p.m. on Sundays.2

   Because the Garofolos resided on the premises, the agreement pro-
vided that they were free to divide their time between work and pri-
vate pursuits. In particular, the agreement stated that during office and
gate hours, the Garofolos were "free to engage in normal private pur-
suits, including eating, sleeping, entertaining, and leaving freedom
[sic] from all duties." J.A. at 106. In light of the Garofolos’ freedom
to enjoy private pursuits on the job, as well as the sporadic nature of
their duties after office hours, the Garofolos maintained an irregular
work schedule that was not suitable to using a time card system to
record the exact number of hours worked. Accordingly, the parties
agreed at the outset on 40 hours per week as a reasonable estimate of
the hours worked by each employee. In particular, the agreement pro-
vided that:

      In view of the Employee’s respective duties and the hours
      of work, the Employer and each Employee acknowledge the
      difficulty in determining the exact number of hours worked
      by each Employee and, therefore agree that in accordance
      with Section 785.23 of the Federal Wage-Hour Law, forty
      (40) hours shall constitute a reasonable estimate of the hours
      worked each week (Monday through Sunday). It is further
      agreed that each estimate takes into consideration all of the
      pertinent factors of each Employee’s respective employment
      and all duties and work performed in connection therewith,
      including all normal and "on-call" work.
  2
   During daylight savings time, gate hours were extended to 7:00 p.m.
4              GAROFOLO v. DONALD B. HESLEP ASSOC.
Id. at 107.

   Thus, the Garofolos agreed to maintain, and to be compensated
based upon, a 40 hour schedule per week. To this end, the agreement
set forth specific instructions on how the Garofolos could accomplish
their weekly duties within a 40 hour schedule. First, during office
hours, the Garofolos were expected to divide the workload so that
each could attend to different duties, thereby enabling them, as a
team, to accomplish as much work as possible. For example, while
one employee managed the business office and completed administra-
tive duties, the other was available to perform maintenance work and
security checks. Although the Garofolos were free to arrange their
own schedules, Heslep provided a sample schedule illustrating how
the employees could accomplish their duties within a 40 hour work-
week by dividing the workload. Second, the agreement authorized
only one resident manager to be on-call during gate hours to respond
to emergencies and to perform any duties that were not completed
during office hours.

   In addition, the employment agreement required the Garofolos to
execute a "Monthly Hours Worked Certification" form that Heslep
provided. J.A. at 107. The Garofolos were asked to submit this certifi-
cation every month, indicating whether 40 hours continued to be a
reasonable estimate of their actual workweek. The agreement also
provided for overtime compensation if unusual circumstances caused
either employee to exceed a 40 hour schedule in a given week. The
Garofolos agreed to notify Heslep within 24 hours of incurring the
overtime and to report the overtime in their monthly "check sheets,"
which they submitted for payroll purposes.

   Finally, with respect to compensation, the Garofolos were prom-
ised a monthly salary of $900.00, a two-bedroom apartment on the
premises valued at $750.00 a month, and health and dental benefits.

B. Overtime Claim

   The Garofolos began their employment as resident managers for
Heslep on November 2, 1998 and continued in this capacity until their
termination in July 2003. The Garofolos claim that from October
2000 to July 2003, they regularly worked more than 40 hours per
                  GAROFOLO v. DONALD B. HESLEP ASSOC.                    5
week without compensation for overtime. During this period, the
Garofolos never sought to modify their employment agreement to
reflect that 40 hours was not a fair estimate of their workweek. Nor
did they submit any requests for overtime pay during this period. The
Garofolos submitted their only request for overtime compensation in
1999, and they were paid accordingly. The Garofolos never requested
overtime pay after 1999 because a Regional Manager, Edward Paw-
lowski, told them that submitting overtime requests "doesn’t look
good." J.A. at 93-94. Accordingly, from January 2000 until March
2003, the Garofolos submitted monthly certifications affirming an
estimated workweek of 40 hours or less.3 In addition, the Garofolos
never requested overtime compensation in their payroll "check
sheets" after 1999. Nevertheless, although the Garofolos did not
request overtime compensation as provided in their employment
agreement, they "continued to talk with Mr. Pawlowski about their
overtime work." Appellants’ Br. at 6.

   On October 20, 2003, the Garofolos filed suit in the United States
District Court for the Eastern District of Virginia, seeking to recover
overtime wages pursuant to § 7(a) of the FLSA.4 As the factual basis
for this claim, the Garofolos submitted time charts, estimating the
number of hours they worked per week from October 2000 to July
2003. The charts, however, were not based upon contemporaneous
records of actual work time. Rather, in 2003, Edna Garofolo prepared
these estimates retroactively by calculating the number of hours the
storage facility was open per week, and then subtracting any time they
spent away from the facility on personal appointments.5
  3
    The Garofolos submitted no time certifications from April to July of
2003.
  4
    Section 7(a) provides that:
      Except as otherwise provided in this section, no employer shall
      employ any of his employees . . . for a workweek longer than
      forty hours unless such employee receives compensation for his
      employment in excess of the hours above specified at a rate not
      less than one and one-half times the regular rate at which he is
      employed.
29 U.S.C. § 207(a) (2004).
  5
    The Garofolos estimated the time they spent on personal appoint-
ments by referring to calendars they kept from 2000 to 2003.
6               GAROFOLO v. DONALD B. HESLEP ASSOC.
   The district court granted summary judgment to Heslep on the
grounds that the Garofolos’ overtime claim was barred by 29 C.F.R.
§ 785.23 (2004), a Department of Labor regulation interpreting the
FLSA. Specifically, section 785.23 provides that:

    An employee who resides on his employer’s premises on a
    permanent basis or for extended periods of time is not con-
    sidered as working all the time he is on the premises. Ordi-
    narily, he may engage in normal private pursuits and thus
    have enough time for eating, sleeping, entertaining, and
    other periods of complete freedom from all duties when he
    may leave the premises for purposes of his own. It is, of
    course, difficult to determine the exact number of hours
    worked under these circumstances and any reasonable
    agreement of the parties which takes into consideration all
    of the pertinent facts will be accepted. . . .

29 C.F.R. § 785.23 (2004) (emphasis added). The district court held
that the agreement to compensate the Garofolos for 40 hours per week
was a "reasonable agreement" within the meaning of section 785.23.
In particular, the court ruled that the 40 hour estimate was reasonable,
inasmuch as the Garofolos enjoyed considerable time on the job for
private pursuits and were expected to divide their work so as to
accomplish as many tasks as possible within a 40 hour schedule. As
further evidence of the agreement’s reasonableness, the district court
noted that the Garofolos were entitled to receive overtime pay if
either employee worked more than 40 hours in a given week.

   The district court also held that the Garofolos’ time charts were
legally insufficient to put in issue the reasonableness of the employ-
ment agreement. The court noted that the Garofolos calculated these
estimates on the assumption that they were working every hour that
the storage facility was open. The court observed, however, that sec-
tion 785.23 establishes a presumption that employees residing on the
employer’s premises are not working the entire time they are on the
premises. See Jarrett v. ERC Properties, Inc., 211 F.3d 1078, 1082
(8th Cir. 2000) (discussing presumption that resident employees are
not working the entire time they are on the job). Because the Garo-
folos produced no evidence rebutting the presumption established by
section 785.23, the district court held that the time charts failed to
               GAROFOLO v. DONALD B. HESLEP ASSOC.                   7
create a triable issue of fact concerning the agreement’s reasonable-
ness. The district court accordingly entered summary judgment in
favor of Heslep and dismissed the Garofolos’ complaint with preju-
dice. This appeal followed.

                                  II.

   We review the district court’s order granting summary judgment de
novo, viewing the facts in the light most favorable to, and drawing all
reasonable inferences in favor of, the nonmoving party. White v. BFI
Waste Services, LLC, 375 F.3d 288, 294 (2004). Summary judgment
is appropriate when there are no genuine issues of material fact and
the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In
particular, the relevant inquiry is "whether the evidence presents a
sufficient disagreement to require submission to a jury or whether it
is so one-sided that one party must prevail as a matter of law." Ander-
son v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

                                 III.

   The FLSA requires employers to pay overtime wages equal to one
and one-half times the employee’s regular rate for all work performed
in excess of 40 hours per week. 29 U.S.C. § 207(a). The Supreme
Court has interpreted this provision as "necessarily indicative of a
Congressional intention to guarantee either regular or overtime com-
pensation for all actual work or employment." Tennessee Coal, Iron
& R.R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 597 (1944). As
a result, the right to receive overtime compensation under the FLSA
"cannot be abridged by contract or otherwise waived because this
would nullify the purposes of the statute and thwart the legislative
policies it was designed to effectuate." Barrentine v. Arkansas-Best
Freight System, Inc., 450 U.S. 728, 740 (1981) (internal quotations
omitted).

   The fact that overtime rights are nonwaivable "does not foreclose,
of course, reasonable provisions of contract or custom governing the
computation of work hours where precisely accurate computation is
difficult or impossible." Muscoda, 321 U.S. at 603. Section 785.23
demonstrates this principle by authorizing "the use of a ‘reasonable
8                 GAROFOLO v. DONALD B. HESLEP ASSOC.
agreement’ to determine the number of compensable hours due an
employee who works at home or who lives on the employer’s prem-
ises." Rudolph v. Metropolitan Airports Comm’n, 103 F.3d 677, 681
(8th Cir. 1996). As one court has explained:

        Because of the difficulty in determining the exact hours
        worked in circumstances where unsupervised employees can
        divide their time between "work" and personal pursuits,
        "any reasonable agreement of the parties which takes into
        account all of the pertinent facts will be accepted." 29
        C.F.R. § 785.23. Similarly, when "work" might itself be a
        personal pursuit, resolving whether particular efforts were
        expended necessarily and primarily for the benefit of the
        employer proves so unrealistic that courts should not only
        accept and enforce reasonable agreements, but should
        encourage them.

Brock v. City of Cincinnati, 236 F.3d 793, 805 (6th Cir. 2001). The
regulation encompasses a wide range of employment relationships
and circumstances, and thus there is no single generic test for "reason-
ableness" under section 785.23. Ultimately, an agreement reached
pursuant to section 785.23 is binding if it is reasonable in light of "all
of the pertinent facts" of the employment relationship. Leever v. City
of Carson, 360 F.3d 1014, 1018 (9th Cir. 2004).6 As the party seeking
the benefit of section 785.23, Heslep bears the burden of proving that
the employment agreement at issue was reasonable. Id.

  Once a motion for summary judgment is made and supported, "the
nonmoving party may not rest on the allegations in his or her plead-
    6
   The district court characterized section 785.23 as an "exception" to
the overtime requirements of the FLSA. J.A. at 268. While some courts
have described the regulation as a statutory exception, we agree with the
Garofolos that "rather than providing employers with an exception to the
FLSA over-time pay requirements, section 785.23 simply offers a meth-
odology for calculating how many hours the employees actually worked
within the meaning of the FLSA." Leever, 360 F.3d at 1018 n.2 (internal
quotations omitted). The district court did not commit reversible error in
characterizing section 785.23 as an "exception," however, since it ulti-
mately applied the regulation correctly.
                GAROFOLO v. DONALD B. HESLEP ASSOC.                    9
ing, but must produce sufficient evidence that demonstrates that a
genuine issue exists for trial." Celotex Corp., 477 U.S. at 324. Here,
Heslep made and supported its motion by proffering an agreement,
signed by the Garofolos, acknowledging that 40 hours a week was a
reasonable estimate of the hours actually worked. Heslep went
beyond that, in fact, by providing guidance as to how the required
duties could be accomplished within 40 hours.

   To ensure that the original estimate continued to be fair, the agree-
ment provided a mechanism by which the Garofolos regularly
updated Heslep concerning whether 40 hours was a reasonable esti-
mate of their workweek. For nearly three years, the Garofolos submit-
ted monthly certifications confirming that 40 hours continued to be a
reasonable estimate of the time needed to complete their duties as res-
ident managers. Finally, the agreement provided for overtime pay if
either employee exceeded 40 hours in a given week. For the period
in question, the Garofolos never submitted a request for overtime
compensation in accordance with the terms of their employment agree-
ment.7

   In response, the Garofolos contend that the agreement was unrea-
sonable because they regularly worked more than 40 hours per week.
As evidence, they rely upon time charts created by Mrs. Garofolo
after the fact estimating their hours from October 2000 to July 2003
retrospectively. The estimates were not based upon contemporaneous
records of actual work time. Rather, they reflect the hours when the
storage facility was open, from which the Garofolos’ personal time
was subtracted. The estimates are premised, in other words, on the
Garofolos’ assumption that they were entitled to receive compensa-
  7
   Even construed in the light most favorable to the plaintiffs, Edward
Pawlowski’s statement that reporting overtime "doesn’t look good" fails
to support a reasonable inference that the Garofolos feared reprisal or
retaliation for reporting overtime. At most, the statement reaffirms that
the Garofolos were expected to maintain a 40 hour workweek as pro-
vided in the employment agreement. Moreover, the Garofolos’ own alle-
gations that they continued to "talk with" Pawlowski and other Regional
Managers about their overtime work, precludes any justifiable inference
that the Garofolos were threatened or coerced into forfeiting overtime
pay.
10                 GAROFOLO v. DONALD B. HESLEP ASSOC.
tion for every hour that the facility was open. However, in light of the
difficulty in separating "work" time from personal time for employees
who live on site, section 785.23 establishes a presumption that such
employees are not working the entire time they are on the premises.
Jarrett, 211 F.3d at 1082. The estimates prepared by Mrs. Garofolo
do not acknowledge, let alone rebut, this presumption. The Garofolos
have come forward with no evidence to suggest that they were work-
ing the entire time that they were present at the storage facility. We
therefore agree with the district court that the time charts do not create
a triable issue of fact concerning whether the employment agreement
was reasonable.

   Standing alone, proof that the Garofolos worked more than 40
hours per week would not preclude summary judgment in this case.
As one court explained, "[i]t is not enough for the plaintiffs to show
that they worked more than agreed. They must show that the agree-
ment provided an unreasonably short amount of time to perform the
assigned tasks." Rudolph, 103 F.3d at 684. In this case, the Garofolos
have presented no evidence that the agreement provided insufficient
time to perform their duties at the storage facility. The only evidence
the employees have presented consists of the estimates showing that
they worked more than 40 hours per week and that they ignored the
instructions in the agreement as to how they could maintain a 40 hour
schedule. It is undisputed that the Garofolos chose not to divide the
workload as they were instructed in the employment agreement. They
also refused to adhere to the requirement that only one resident man-
ager should be on-call during gate hours.8 The Garofolos could expect
to accomplish less under these conditions and perhaps work more
  8
     Angelo Garofolo explained that:
      A:   We usually worked together.
      Q:   Wasn’t the whole idea of having two persons to split up the
           work?
      A:   Yeah.
      Q:   Why would you always work together?
      A:   Because we’re a team. We’re a married couple. We do
           everything together approximately.
J.A. at 74.
               GAROFOLO v. DONALD B. HESLEP ASSOC.                  11
than 40 hours per week. Heslep, however, was entitled to rely upon
the Garofolos "to follow the clear terms of their employment agree-
ment." Rudolph, 103 F.3d at 684. The fact that the Garofolos chose
to ignore Heslep’s guidance on how to carry out their responsibilities
within a 40 hour schedule does not create a triable issue of fact con-
cerning the reasonableness of the agreement under section 785.23.

   Finally, we address the remaining contention that the district court
erred in holding that the employment agreement was reasonable with-
out making any finding regarding the actual number of hours the
Garofolos worked. Imposing such a requirement would defeat the
purpose of section 785.23. The regulation contemplates situations in
which it is difficult, if not impossible, to determine the exact amount
of time worked.

   Contrary to the Garofolos’ assertion, the Ninth Circuit’s decision
in Leever does not require such a finding. Leever held that since
employers must consider all relevant facts when reaching an agree-
ment pursuant to section 785.23, the agreement "must take into
account some approximation of the hours actually worked, or reason-
ably required to be worked, by the employee." Leever, 360 F.3d at
1021. In this case, the employment agreement required the Garofolos
to regularly confirm whether 40 hours was a reasonable estimate of
their actual workweek. The employees have presented no evidence to
suggest that the monthly certification procedure was insufficient to
ensure a reasonable agreement under section 785.23.

                                 IV.

   Viewing the facts in the light most favorable to the Garofolos, we
conclude that there are no triable issues with respect to whether the
agreement to receive compensation for 40 hours per week was reason-
able. The agreement was therefore binding under 29 C.F.R. § 785.23,
and Heslep was entitled to judgment as a matter of law. Accordingly,
the district court’s order granting summary judgment to Heslep is

                                                         AFFIRMED.